MORRISON, Judge.
The offense is the unlawful sale of whiskey in a dry area; the punishment, a fine of $200.00 and six months in jail.
No statement of facts accompanies the record.
The State moves to dismiss this appeal on the ground that no notice of appeal appears in the minutes of the court. We find a docket entry, but such is not sufficient to confer jurisdiction upon this Court. Art. 827, Vernon’s Ann.C.C.P.; Clifton v. State, Tex.Cr.App., 329 S.W.2d 871.
The State’s motion is granted and the appeal is dismissed.